DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2021 has been entered.
 
Status of Claims
Responsive to the amendment filed 11 March 2021, claims 8 and 12 are amended and claims 18 and 19 are added.  Claims 8-19 are currently under examination.  Claims 1-7 are withdrawn.  

Status of Previous Rejections
Responsive to the amendment filed 11 March 2021, the rejections based on Lee are overcome.  New rejections are made. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 8-9, 11-13, 15, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over JP 5455059.  US 20160208392 A1 (hereinafter “Ikenaga”) is the corresponding US pregrant publication, and is considered to be a faithful English language translation.  

Regarding claim 8, Ikenaga teaches a deposition mask and deposition mask precursor of metal plate (see Figs 1, 22-23, Summary of the Invention and [0183]-[0195]).   Ikenaga teaches a deposition mask with a base portion having long side and short side (see Fig. 1).  Ikenaga teaches that the base portion has effective areas corresponding to a display area of a OLED device (see Fig. 1).  Ikenaga teaches a precursor that has multiple mask preforms with long and short sides, where the long sides are no longer supported by the support, due to the through-hole formed, but the short sides are still supported by the support (see Fig. 23).  The skilled artisan undedstands from Fig. 23 that the effective areas shown would correspond to one display of a OLED device.  
Regarding claim 9, Ikenaga teaches that the short side is perforated (Fig 23) meeting the claimed “projections.”
Regarding claim 11, Ikenaga teaches that there is a through hole between long sides (Fig. 23), meeting the limitation where the support does not exist there.
Regarding claims 12-13, Ikenaga teaches that the masks can be broken out of the larger precursor ([0183]-[0195]).   
Regarding claim 15, the claim appears to be intended use.  THE structures of Ikenaga appear to be the same as what is claimed.  
Regarding claim 17, Ikenaga teaches welding (see [0088]).  
Regarding claims 18-19 Ikenaga describes such a pitch (See [0093], [0168] and [0180]).  

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over JP 5455059.  US 20160208392 A1 (hereinafter “Ikenaga”) is the corresponding US pregrant publication, and is considered to be a faithful English language translation.  

Regarding claims 10 and 16, Lee does not specify a size of the thickness of the metal. In this case, Ikenaga is concerned with the problem of deposition masks (see [0183]-[0195]). The selection of a suitable thickness would have been an obvious matter to one of ordinary skill in the art to cut down on the weight, as would have been well reasoned by a skilled artisan.
In the alternative, the mere size of the thickness of metal used in the mask does not alter its basic and material characteristics. A thicker mask would have functioned exactly the same as a thinner mask in this case. The intermediate or mask as claimed is considered prima facie obvious over the
intermediate or mask of Lee. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
	Regarding claim 14, the mere size of the features used in the mask does not alter its basic and
material characteristics. A larger feature size would have functioned exactly the same as a smaller
feature size mask in this case. The intermediate or mask as claimed is considered prima facie obvious
over the intermediate or mask of Lee. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir.
1984).


Response to Arguments


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734